[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from appellant's convictions in the Butler County Court of Common Pleas for kidnapping and attempted rape, felonies of the second degree.1
The first assignment of error is overruled for reason that the trial court's decision not to impose the shortest prison term for the kidnapping charge is supported by clear and convincing evidence and is not contrary to law.  See State v. Garcia (1998), 126 Ohio App.3d 485,487; R.C. 2905.01(A)(4) and (C); R.C. 2929.14(A)(2) and (B).  The trial court does not need to provide its underlying reasons for finding that a term greater than the minimum should be imposed.  State v. Edmonson
(1999), 86 Ohio St.3d 324, syllabus.  Instead, it is sufficient that the record reflects that the trial court engaged in the statutory analysis and determined that one or both of the exceptions under R.C. 2929.14(B) warranted a sentence greater than the minimum. Edmonson at 326.
The second assignment of error is overruled for reason that the trial court's decision to impose consecutive sentences was supported by clear and convincing evidence and is not contrary to law.  See Garcia at 487; R.C. 2929.14(E)(4)(b).
Judgment affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Anthony Valen, Judge, and James E. Walsh, Judge, concur.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.